Citation Nr: 0729987	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to the veteran's service-connected 
disabilities.

2.  Entitlement to service connection for plantar fasciitis 
of the left foot, secondary to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977 
and from February 1978 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), that, in pertinent part, denied the 
above claims.

In July 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).

The veteran contends that he currently has a right knee and 
left foot disorder that are etiologically related to and 
aggravated by his service-connected disabilities.  He is 
currently service connected for a left knee replacement; 
degenerative joint disease of the thoracic spine; 
degenerative joint disease of the lumbar spine; 
gastroesophageal reflux disease; seborrhea; plantar fasciitis 
of the right heel, post partial fasciectomy; left knee 
laxity; hemorrhoids; and onychomycosis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

A VA examination report dated in January 2004 shows that the 
veteran's claims file was not made available to the examiner 
in conjunction with conducting the examination.  The examiner 
opined that the veteran had bilateral plantar fasciitis which 
had exacerbated the arthritis in his lumbar spine and in his 
left knee, and that he was unsure if his right knee had 
anything to do with this problem.  

The examiner, who did not have the benefit of the veteran's 
claims file, did not provide an opinion as to a possible 
relationship specifically between any of the veteran's 
service-connected disabilities and his asserted right knee 
and left foot disorders.  As such, on remand an opinion 
should be obtained as to whether any currently diagnosed 
right knee or left foot disorder found on examination is 
etiologically related to or aggravated by any of his service-
connected disabilities.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file 
was in fact reviewed in conjunction with 
the examination.  All tests that are 
deemed necessary by the examiner should 
be conducted.

The examiner is asked to provide an 
opinion as to whether any currently 
diagnosed right knee or left foot 
disorder was caused by or is otherwise 
aggravated (i.e., permanently worsened) 
by any of the veteran's service-connected 
disabilities.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

2.  Review the veteran's claims file and 
ensure that the foregoing development actions 
have been conducted and completed in full.  
Specific attention is directed to the 
requested examination report.  Ensure that 
the medical report is complete and in full 
compliance with the above directives.  If the 
report is deficient in any manner or fails to 
provide the specific opinion requested, it 
must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2006); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

